Wilson, Judge:
These appeals for reappraisement listed in schedule “A,” attached to and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED hy and between the parties hereto that the merchandise covered by the appeals for reappraisement listed in Schedule A, attached hereto and made a part hereof, consists of a coal tar chemical known as chloroferone which is classifiable under paragraph 27 of the Tariff Act of 1930, as amended and that this product is not on the final list of articles (T.D. 54521) which are excluded from the valuation under Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that on the respective dates of exportation of the instant shipments, there was not any similar competitive domestic article manufactured or produced in the United States and that such or similar imported merchandise was not sold or offered for sale in the principal market of the United States for domestic consumption.
IT IS FURTHER STIPULATED AND AGREED that the prices, at the times of exportation of the instant shipments, at which such or similar merchandise was freely sold in the principal markets of the country of exportation, in the usual wholesale quantities and the ordinary course of trade, for exportation to the United States including the cost of all containers and coverings and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States are the invoice unit prices.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation, being limited to the merchandise herein described.
On the agreed facts, I find export value, as that value is defined in section 402(b) of tlie Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such values are the invoice unit prices.
Judgment will issue accordingly.